Citation Nr: 0705874	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-20 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a cardiovascular 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  The Board 
notes that the veteran was declared incompetent by the RO in 
September 2002.  The appellant, the veteran's wife, was 
declared the fiduciary of the veteran's VA benefits.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was 
previously denied by an unappealed rating decision in July 
1972.

2.  Evidence presented since the July 1972 decision is 
cumulative of evidence previously considered.

3.  Bilateral hearing loss was first manifested many years 
after service and is not shown to be related to disease or 
injury in service.

4.  A cardiovascular disorder was first manifested many years 
after service and is not shown to be related to disease or 
injury in service.  





CONCLUSIONS OF LAW

1.  The July 1972 decision denying service connection for a 
psychiatric disorder is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2006).

3.  Bilateral hearing loss was not incurred or aggravated in 
service, and may not be so presumed.  38 U.S.C.A. §§  1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A cardiovascular disorder was not incurred or aggravated 
in service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for service connection.  Although the veteran was not 
provided with notice of the regulations pertaining to the 
assignment of disability ratings or effective date, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2003, the AOJ sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for both the request to reopen and the underlying 
claim for service connection.  Although there was no 
specified notice as to what constitutes new and material 
evidence in this case, see Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), there was no resulting 
prejudice to the veteran.  The May 2004 Statement of the Case 
provided the veteran with an explanation of why his previous 
claim was denied and what the veteran needed to submit for 
his claim to be reopened and granted.  The veteran then had 
over two years in which he could have provided additional 
evidence.  No additional evidence was provided and there has 
been no contention that there is outstanding relevant 
evidence.  Consequently, the Board finds that any prejudice 
that resulted from the timing of the Kent notice is not 
harmful.  The notice letter also did not provide notice as to 
the appropriate disability rating or effective date, but 
because the request to reopen has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining service medical records and private and VA medical 
records.  Based on the foregoing, the duty to notify and 
assist has been met.  

Psychiatric disorder-new and material evidence
The RO denied service connection for a psychiatric condition 
in July 1972; that decision is final based on the evidence 
then of record.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1972).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The July 1972 RO decision confirmed a February 1968 decision 
that denied service connection for a psychiatric disorder.  
Both denials were premised on the fact that although the 
veteran had been diagnosed with a psychiatric disorder, there 
was no evidence of either an in-service incurrence or a nexus 
between the disorder and service.  Additional evidence 
submitted subsequent to the July 1972 decision is limited to 
treatment records, VA examination records (conducted for 
unrelated claims), and statements from physicians reporting 
treatment for psychiatric condition.  See October 1974 
private physician's statement (reporting treatment since 
1963) and June 1976 private physician's statement (reporting 
treatment and description of symptoms).  Although this 
evidence is "new," in that it was previously unseen, the 
evidence is not "material" as it merely reiterates the fact 
that the veteran has a psychiatric disorder.  None of the 
additional evidence includes an opinion linking the condition 
to service; as such, the evidence is merely cumulative of 
previously considered evidence.  Because the only additional 
evidence is cumulative of evidence previously considered, new 
and material evidence has not been submitted and the request 
to reopen is denied.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection also 
may be granted when a chronic disease listed at 38 C.F.R. 
§ 3.309, such as cardiovascular-renal disease or disease of 
the central nervous system including sensorineural hearing 
loss, is manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Hearing loss

The veteran's service medical records do not report any 
complaints of or treatment for hearing loss and the December 
1954 separation examination record reports no findings of 
hearing loss and full results on the hearing test.  A 
February 1959 service evaluation record also reports normal 
hearing test results.  Post-service VA examinations dating in 
October 1967, March 1969, August 1971, October 1974, and July 
1976 report no findings of hearing loss, and a June 1997 VA 
examination reports normal hearing.  Additionally, private 
and VA treatment records dating from 1955 do not report any 
complaints of hearing loss.  The initial record of hearing 
loss and hearing aid dependence is dated in August 2001.  See 
August 2001 VA examination record.  The Federal Circuit has 
determined that a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the 
veteran's hearing was noted to be normal over 42 years after 
separation from service and diminished at approximately 46 
years after separation from service.  Based on the length of 
time between separation and the initial report of hearing 
loss, and the absence of evidence linking the veteran's 
hearing loss to service, service connection must be denied.  

Cardiovascular condition

The veteran's service medical records do not report any 
complaints of or treatment for a heart condition and the 
December 1954 separation examination record and a February 
1959 service evaluation record both report normal clinical 
findings for the heart.  The initial record of a heart 
complaint is found in a June 1991 VA cardiology record that 
reports the veteran's history of a heart murmur suggestive of 
aortic stenosis and episodes of chest pain.  A subsequent VA 
cardiology record reports the veteran's history of a heart 
memory, untreated, since 1968.  See December 1992 private 
cardiology record.  An aortic valve replacement was done in 
September 1991.  Subsequent VA treatment records report 
diagnoses of status-post aortic valve replacement and chronic 
anticoagulation dependence.  

The record does not include any evidence indicating that a 
cardiovascular disorder was incurred in service or that the 
veteran's status-post aortic valve replacement is related to 
service.  Based on the absence of such evidence, service 
connection is denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen the claim is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a cardiovascular condition is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


